Title: To John Adams from David Sewall, 24 April 1811
From: Sewall, David
To: Adams, John



Dear Sir
York April 24th. 1811

The great the meek the learned & pious Docr. Hemmengway, has at length left us. He died on Friday last—And such of his particular Friends and Acquaintance, as knew his situation, have reason to congratulate that his immortal Spirit is released, from its earthly tenement—The disagreable and distressing disorder (Cancer) that had been making rapid Strides on his mortal part rendred him an object of Commiseration—His patience & resignation did not forsake him—His funeral solemnitys were performed on monday last, at which a greater Concourse of Persons attended, that are usual on such Occasions—Docr. Buckminster of Portsmouth delivered an appropriate Discourse from 11 Kings 2d. Chap & 12th. Verse—“My Father my Father, the Chariot of Israel & the horsemen thereof:—and He took hold of his own Clothes and rent them, in two pieces”: to a Crowded Audience in the Wells meeting House, (Whither the Corps had been conveyed) And I have Seldom Witnessed a more attentive Assembly—For my particular regard for the deceased, did not permit me to withhold my paying this last token of respects to his memory and there were many others I suppose in the same predicament, for some said there were 100 carriages, from that and the neighbouring Towns—may these memento’s of Mortality quicken the Survivours for their particular departure, and especially him who is the only Surviving Classmate in the District of Maine—
I am / respectfully your Friend & Classmate

David Sewall